DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 08/17/2020 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 08/17/2020 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
Specification
The abstract of the disclosure is objected to because the word count is 152 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
on page 13 line 15 text is missing between "graphically" and ".";  and
on page 13 line 20 "I.e." should be "i.e.".  
Appropriate correction is required.
Drawings
The drawings are objected to because reference character 170 is not in the specification’s description of FIG. 2  at page 12 lines 19-21, however, reference character 170 is mentioned but not described in the List of reference signs at page 17 line 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 14-33 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 claims “field device or a controller” and claim 27 appears to claim to have both the delivering device and the rendering device at the “field device or a controller” which is incorrect since problem being solved is network bandwidth between the delivering device and the rendering device.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Petculescu et al., US Patent Application Publication No. 2019/0065563, describes reducing data points with regard to network bandwidth, refer to paragraph 33, and discusses a bin manager, refer to paragraphs 5, 46, 48, 51-55, 74, 81-96, and discusses a bin diagram, refer to paragraphs 12, 14, 15, 58, 61, and 67.
.
Allowable Subject Matter
Claims 14-26 and 29-33 are allowed.
Claims 27 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 14-24:
The prior art of record fails to teach or suggest in the context of independent claim 14:
checking a number of data records that is assigned to each bin (FIG. 2 step 120); 
when only one data record (1a-1h) is assigned to a bin (21a-21c; 22a-22c; FIG. 2 steps 120a,130), instructing rendering the diagram (2) using a third coordinate value (23) of the assigned data record; and 
when multiple data records (1a-1h) are assigned to a bin (21a-21c; 22a-22c; FIG. 2 step 120b), instructing rendering the diagram (2) using selected third coordinate values (23) of the data records of the assigned bin (21a-21c; 22a-22c), determined according to a predetermined criterion (FIG. 2 step 145) in which at least one value (24a-24c) is chosen and/or aggregated (FIG. 2 steps 140,150).

“If the quantity of data is larger, the available network bandwidth for the transmission, and/or the available computing power, may become bottlenecks that hobble the interactive work.”, page 1 line 32 to page 2 line 2;
“It is therefore the objective of the invention to provide a method with which the 
creation of diagrams using a given configuration of hardware and network bandwidth 
may be accelerated.”, page 2 lines 6-8;
“The inventors have found that this is a possible place to act upon in order to save computing capacity and bandwidth.”, page 3 lines 24-25;
“In this manner, during the transfer from the delivering device to the rendering device, a considerable amount of bandwidth for data records whose values of the third 
coordinate are not needed is economized. Conversely, this means that given a certain 
available bandwidth, it becomes practical to conduct the keeping of the data 
separately from the rendering device and to transmit the data via the network on 
demand.”, page 5 lines 23-29;  and
“Rather, it may keep them locally and output them on demand in a highly compressed form for the rendering of diagrams. In this manner, storage space in the data base, as well as bandwidth on the link between the field device and 
the database, may be saved. For example, in many industrial control systems, the field devices are connected to bus topology networks that are cheap to install but 
provide a rather low bandwidth per field device.”, page 6 lines 24-28.


The prior art of record fails to teach or suggest in the context of independent claim 25
check a number of data records that is assigned to each bin (FIG. 2 step 120); 
when only one data record (1a-1h) is assigned to a bin (21a-21c; 22a-22c; FIG. 2 steps 120a,130), instruct rendering the diagram (2) using a third coordinate value (23) of the assigned data record for the rendering in the diagram (2); and 
when multiple data records are assigned to a bin (21a-21c; 22a-22c; FIG. 2 step 120b), instruct rendering the diagram (2) using selected third coordinate values (23) of the data records of the assigned bin (21a-21c; 22a-22c), determined according to a predetermined criterion (FIG. 2 step 145) in which at least one value (24a-24c) is chosen and/or aggregated (FIG. 2 steps 140,150).
Regarding patent eligibility the claimed functions satisfy Prong 2, refer to the  described:
“If the quantity of data is larger, the available network bandwidth for the transmission, and/or the available computing power, may become bottlenecks that hobble the interactive work.”, page 1 line 32 to page 2 line 2;
“It is therefore the objective of the invention to provide a method with which the 
creation of diagrams using a given configuration of hardware and network bandwidth 
may be accelerated.”, page 2 lines 6-8;
“The inventors have found that this is a possible place to act upon in order to save computing capacity and bandwidth.”, page 3 lines 24-25;

coordinate are not needed is economized. Conversely, this means that given a certain 
available bandwidth, it becomes practical to conduct the keeping of the data 
separately from the rendering device and to transmit the data via the network on 
demand.”, page 5 lines 23-29;  and
“Rather, it may keep them locally and output them on demand in a highly compressed form for the rendering of diagrams. In this manner, storage space in the data base, as well as bandwidth on the link between the field device and 
the database, may be saved. For example, in many industrial control systems, the field devices are connected to bus topology networks that are cheap to install but 
provide a rather low bandwidth per field device.”, page 6 lines 24-28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613